Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/31/2022. Applicant’s argument, filed on 03/31/2022 has been entered and carefully considered. Claims 17-29 are pending.

Double Patenting rejection against US patent 10,979,747 B2 is withdrawn/deferred based on the terminal disclaimer submitted on 03/31/2022.

The application filed on 04/13/2021 is a CON of 15/851,736 filed on 12/21/2017 (PAT 10979747).

Response to Arguments

Applicant’s arguments in the 03/31/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 5-6 argues “variable bit rate (VBR) statistical multiplexing system”, “an adapter that receives encode statistics from the CBR encoder and performance data from the variable bit rate multiplexer”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Koto in view of Veldhusien teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, Koto teaches, [0023], [0005], [0007], [0012]-[0013], variable bit rate operation and buffer variable model, current published application, [0130], [0137], CBR and VBV model, Veldhusein teaches, [0031], ST information has minimum bitrate, nominal bitrate, etc., [0026]-[0032], statmux controller is mentioned, need parameter, so, the limitations are obvious to the ordinary skill in the art, e.g., Schwartz et al., US 20130156098 A1, [0020], Fig. 2-3).
Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koto (US 20030031251 A1) in view of Veldhusien et al. (US 20140112386 A1), hereinafter Veldhusien.

	Regarding claim 17, Koto discloses a variable bit rate (VBR) multiplexing system comprising (Abstract): a variable bitrate multiplexer (Fig. 5A-C, [0023]); a constant bit rate (CBR) encoder that receives video data to encode as a plurality of sequential frames and outputs packetized, compressed frames of video data to the variable bit rate multiplexer ([0018]); and provides corrections to the CBR encoder that cause the CBR encoder to function as a VBR encoder; and a controller for controlling the adapter (Fig. 2); wherein the variable bitrate multiplexer receives output from at least one other said CBR encoder that receives corrections from a different respective adapter, where the controller also controls the different respective adapter (Fig. 2, element S5). 
	Koto discloses all the elements of claim 1 but Koto does not appear to explicitly disclose in the cited section statistical multiplexing system; an adapter that receives encode statistics from the CBR encoder and performance data from the variable bit rate multiplexer.
	However, Veldhusien from the same or similar endeavor teaches statistical multiplexing system; an adapter that receives encode statistics from the CBR encoder and performance data from the variable bit rate multiplexer (Fig. 1, [0014], Fig. 7, [0069]-[0091], in view of Koto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koto to incorporate the teachings of Veldhusien to maintain an overall satisfactory video quality (Veldhuisen, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 18, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 17 where the CBR encoder includes a video buffering verifier (VBV) Model based on a constant bit rate (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066]).  

	Regarding claim 19, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 18 where the corrections update the VBV model of the CBR encoder (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066]).  

	Regarding claim 20, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 17 where the corrections comprise an updated value for a Rate Controller (RC) bitrate encoder (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], [0057]).  

	Regarding claim 21, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 17 where the adapter includes a video buffering verifier (VBV) model (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], [0039]).  

	Regarding claim 22, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 21 where the adapter is configured to update the VBR VBV model for the encoding of each input frame and provide a model correction for the CBR VBV model responsive to at least the updated VBR VBV model (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], [0039]).  

	Regarding claim 23, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 22 where the VBR VBV model comprises a VBV buffer, input frames disposed within the VBV buffer, and a corresponding maximum VBV buffer size value and a corresponding maximum VBV buffer delay value for each input frame in the VBV buffer (Koto, Fig. 2, Veldhuisen, Fig. 1-10, [0026]-[0066], [0086]).
.  
	Regarding claim 24, Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 23 where the maximum VBV buffer size value and the maximum VBV buffer delay value are computed from user specified parameters, a presentation time stamp corresponding to the input frame in the VBV buffer, bitrate queue time interval values, and bitrate queue bits values respectively corresponding to the bitrate queue time interval values (Koto, Fig. 2, Veldhuisen, Fig. 1-10, [0026]-[0066], [0086], [0061]). 

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koto  in view of Veldhusien further in view of Ribas-Corbera et al. (US 20050074061 A1), hereinafter Ribas.
 
	Regarding claim 25 , Koto in view of Veldhusien discloses the VBR statistical multiplexing system of claim 24 where the user specified parameters comprise a maximum buffer size and a maximum buffer delay, both corresponding to a specific encoding profile (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066]).
	Koto in view of Veldhusien discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section encoding profile.
	However, Ribas from the same or similar endeavor teaches encoding profile ([0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koto in view of Veldhusien to incorporate the teachings of Ribas to have efficient buffer signaling (Ribas, [0010]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

  
	Regarding claim 26, Koto in view of Veldhusien further in view of Ribas discloses the VBR statistical multiplexing system of claim 24 where the user specified parameters comprise a maximum buffer size and a maximum buffer delay, both corresponding to a user specification (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], Ribas, [0106], [0152]-[0155]).  

	Regarding claim 27, Koto in view of Veldhusien further in view of Ribas discloses the VBR statistical multiplexing system of claim 17 where the controller provides a bitrate queue to the adapter based on need parameter data received from the CBR encoder (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], Ribas, [0106], [0152]-[0155]).  

	Regarding claim 28, Koto in view of Veldhusien further in view of Ribas discloses the VBR statistical multiplexing system of claim 27 where the bitrate queue comprises allocated bits and time intervals for the CBR encoder (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], Ribas, [0106], [0152]-[0155]). 
 
	Regarding claim 29, Koto in view of Veldhusien further in view of Ribas discloses the VBR statistical multiplexing system of claim 17 wherein the adapter is configured to compute a bit rate for each input frame computed by integrating bitrate queue bits values corresponding to controller time intervals proximate to a presentation time stamp corresponding to the input frame (Koto, Fig. 2-7, [0061], Veldhuisen, Fig. 1-10, [0026]-[0066], Ribas, [0106], [0152]-[0155]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487